Case 9:19-bk-11573-MB       Doc 527 Filed 11/20/19 Entered 11/20/19 08:33:42                     Desc
                             Main Document     Page 1 of 4


 1   O’MELVENY & MYERS LLP
     Evan M. Jones (S.B. # 115827)
 2   Brian M. Metcalf (S.B. # 205809)
     Darren L. Patrick (S.B. # 310727)                               FILED & ENTERED
 3   400 South Hope Street, 18th Floor
     Los Angeles, CA 90071-2899
 4   Telephone: (213) 430-6000                                              NOV 20 2019
     Facsimile: (213) 430-6407
 5   E-mail: ejones@omm.com
     E-mail: bmetcalf@omm.com                                          CLERK U.S. BANKRUPTCY COURT
 6   E-mail: dpatrick@omm.com                                          Central District of California
                                                                       BY handy      DEPUTY CLERK

 7   Gary Svirsky (N.Y. SBN: 2899417)
     Samantha M. Indelicato (N.Y. SBN: 5598263)
 8   (pro hac vice applications pending)
     Seven Times Square
 9   New York, NY 10036
     Telephone: (212) 326-2000
10   Facsimile: (212) 326-2061
     E-mail: gsvirsky@omm.com
11   E-mail: sindelicato@omm.com

12   Attorneys for UBS AG, London Branch

13
                               UNITED STATES BANKRUPTCY COURT
14
                  CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
15

16   In re:                                            Case No. 9:19-bk-11573-MB
17   HVI CAT CANYON, INC.,                             Chapter 11
          Debtor.
18                                                     ORDER DENYING DEBTOR’S MOTION
                                                       PURSUANT TO 11 U.S.C. §§ 105, 361, 362
19                                                     AND 363 APPROVING USE OF CASH
                                                       COLLATERAL, PROVIDING
20                                                     ADEQUATE PROTECTION AND
                                                       SETTING FINAL HEARING PURSUANT
21                                                     TO BANKRUPTCY RULE 4001 [CASE
                                                       DOCKET 11]
22

23

24            Upon consideration of the motion (the “Motion”) dated July 30, 2019 of the Debtor and
25   Debtor in Possession, in the above-referenced chapter 11 case for entry of an order, pursuant to 11
26   U.S.C. §§ 105, 361, 362 and 363, authorizing the Debtor’s use of cash collateral (“Cash Collateral”),
27   subject to the liens and security interests of Debtor’s prepetition secured creditors, UBS AG, London
28
                                                      1
          ORDER DENYING DEBTOR’S MOTION PURSUANT TO 11 U.S.C. §§ 105, 361, 362 AND 363
       APPROVING USE OF CASH COLLATERAL, PROVIDING ADEQUATE PROTECTION AND SETTING
                      FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001
Case 9:19-bk-11573-MB       Doc 527 Filed 11/20/19 Entered 11/20/19 08:33:42               Desc
                             Main Document     Page 2 of 4


 1   Branch (“UBS”) and GLR, LLC (“GLR”, and together with UBS, the “Secured Lenders”), providing

 2   adequate protection to Secured Lenders for Debtor’s use of Cash Collateral; and upon all responses

 3   to the Debtor’s use of cash collateral; and upon the evidentiary hearing on the Motion having been

 4   held before this Court on October 3–4, 2019 (“Cash Collateral Hearing”); and upon all testimony

 5   and documents admitted into evidence at the Cash Collateral Hearing; and upon the findings of fact

 6   and conclusions of law made by the Court on the record at the Cash Collateral Hearing, which

 7   findings and conclusions are incorporated herein by reference;

 8          IT IS HEREBY ORDERED AS FOLLOWS:

 9          1.      Debtor’s request pursuant to the Motion to use cash collateral is DENIED for the

10   reasons set forth at the Cash Collateral Hearing;

11          2.      Having considered a suggestion to appoint a Chapter 11 trustee sua sponte, and the

12   Court having determined such is not appropriate with notice and a hearing, and good cause

13   appearing to shorten notice, this Court directs any parties filing a motion to appoint a Chapter 11

14   trustee (“Trustee Motions”) to file the motion and any evidence in support of the motion by October

15   7, 2019;

16          3.      This Court shall hold an expedited hearing on October 18, 2019 at 8:30 a.m. to

17   consider any Trustee Motions timely filed; and

18          4.      This Court shall hold a telephonic hearing on October 8, 2019 at 11:00 a.m. to

19   consider any agreed order for consensual use of cash collateral during the interim period through

20   this Court’s consideration of the Trustee Motions.
                                                    ###
21

22

23
     Date: November 20, 2019
24

25

26
27

28
                                                         2
          ORDER DENYING DEBTOR’S MOTION PURSUANT TO 11 U.S.C. §§ 105, 361, 362 AND 363
       APPROVING USE OF CASH COLLATERAL, PROVIDING ADEQUATE PROTECTION AND SETTING
                      FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001
Case 9:19-bk-11573-MB     Doc 527 Filed 11/20/19 Entered 11/20/19 08:33:42     Desc
                           Main Document     Page 3 of 4


 1   Agreed as to form only:
 2   O’MELVENY & MYERS LLP
 3
     By: /s/
 4   Evan M. Jones
     400 South Hope Street, 18th Floor
 5   Los Angeles, California 90071-2899
     (213) 430-6000
 6   Email: ejoines@omm.com
 7   ATTORNEYS FOR UBS AG, LONDON BRANCH

 8
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 9
     By: /s/
10   Patricia B. Tomasco
     State Bar No. 01797600
11   Devin van der Hahn
     State Bar No. 24104047
12   711 Louisiana, Suite 500
     Houston, Texas 77002
13   Telephone: 713-221-7000
     Facsimile: 713-221-7100
14   Email: pattytomasco@quinnemanuel.com
             devinvanderhahn@quinnemanuel.com
15
     -and-
16
     Peter Calamari
17   QUINN EMANUEL URQUHART &
     SULLIVAN, LLP
18   51 Madison Avenue, 22nd Floor
     New York, New York 10010
19   Telephone: 212-849-7000
     Facsimile: 212-849-7100
20   Email: petercalamari@quinnemanuel.com
     ATTORNEYS FOR GIT, INC.
21

22
     LOEB & LOEB LLP
23
     By: /s/
24   Marc S. Cohen
     10100 Santa Monica Blvd., Suite 2200
25   Los Angeles, California 90067
26   (310) 282-2000
     Email: mscohen@loeb.com
27   ATTORNEYS FOR THE CALIFORNIA STATE LANDS COMMISSION

28
                                                3
          ORDER DENYING DEBTOR’S MOTION PURSUANT TO 11 U.S.C. §§ 105, 361, 362 AND 363
       APPROVING USE OF CASH COLLATERAL, PROVIDING ADEQUATE PROTECTION AND SETTING
                      FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001
Case 9:19-bk-11573-MB     Doc 527 Filed 11/20/19 Entered 11/20/19 08:33:42     Desc
                           Main Document     Page 4 of 4


 1   SNOW SPENCE GREEN LLP
 2   By: /s/
 3   W. Ross Spence
     2929 Allen Parkway, Suite 2800
 4   Houston, Texas 77019
     (713) 335-4800
 5   Email: ross@snowspencelaw.com
     ATTORNEYS FOR THE COUNTY OF SANTA BARBARA, CALIFORNIA; HARRY E.
 6   HAGEN, AS TREASURER-TAX COLLECTOR OF THE COUNTY OF SANTA
 7   BARBARA, CALIFORNIA; AND THE SANTA BARBARA COUNTY AIR POLLUTION
     CONTROL DISTRICT
 8

 9   SPENCER FANE LLP
10   By: /s/
11   Eric M. Van Horn
     2200 Ross Avenue, Suite 4800 West
12   Dallas, Texas 75201
     (214) 750-3610
13   Email: ericvanhorn@spencerfane.com
14
     and
15
     LAW OFFICES OF KAREN L. GRANT
16   Karen L. Grant
     924 Anacapa Street, Suite 1M
17   Santa Barbara, Ca 93101
     (805) 962-4413
18
     Email: kgrant@silcom.com
19   ATTORNEYS FOR BUGANKO, LLC

20
     PACHULSKI STANG ZIEHL & JONES LLP
21
     By: /s/
22
     Jeffrey N. Pomerantz
23   Maxim B. Litvak
     10100 Santa Monica Blvd., 13th Floor
24   Los Angeles, California 90067
     (310) 277-6910
25   Email: jpomerantz@pszjlaw.com
26           mlitvak@pszjlaw.com

27   PROPOSED COUNSEL TO THE OFFICIAL COMMITTEE OF
     UNSECURED CREDITORS
28
                                              4
          ORDER DENYING DEBTOR’S MOTION PURSUANT TO 11 U.S.C. §§ 105, 361, 362 AND 363
       APPROVING USE OF CASH COLLATERAL, PROVIDING ADEQUATE PROTECTION AND SETTING
                      FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001
